Citation Nr: 1721678	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as left eye injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  Among his awards and decorations, he is the recipient of a Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video-conference hearing before the undersigned in March 2017; a transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he sustained a combat-related injury to his left eye from a mortar explosion near Qui Loi, South Vietnam, in 1968.  However, it does not appear that any request has been made to obtain the Veteran's service personnel records which may contain potentially relevant information.  Accordingly, service personnel records should be sought on remand. 

Additionally, the Veteran should be scheduled for a VA examination of the eye to ascertain the nature and etiology of any current eye disorders.  Given the Veteran's combat award, his statements of continuity of left eye symptoms from service, and VA treatment records documenting current eye disorders, a VA opinion is needed to ascertain whether any of his current eye disorders are related to service, including his claimed eye injury sustained during a mortar attack.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding an examination is required when 
(1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's service personnel records.

2.  Schedule the Veteran for an examination of the left eye.  All pertinent symptomatology and findings should be reported in detail, and any necessary diagnostic tests, if any, should be accomplished.

For each diagnosed disorder of the left eye, the examiner should render an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the disorder had its onset in service or is otherwise related to service, including as due to the reported mortar explosion and resulting injury to the left eye.  The examiner is directed to discuss (1) the statements of the Veteran and fellow service-member regarding the initial injury and (2) the October 1968 VA treatment report for left eye complaints.

3.  Following the completion of the above, and any other development deemed necessary, readjudicate the claim for entitlement to service connection for a left eye disorder.  If any of the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




